DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claims and Previous Objection/Rejections Status
	Claims 11-18,22-27,29-32 and 34-53 are pending in the application. Claims 21,28,33 and 54 were canceled in the amendment filed 1/18/22.
	The rejection of claims 11-18 and 21-54 under 35 U.S.C. 103 as being unpatentable over Raghavan Rajagopalan and Richard B. Dorshow (2012). Exogenous Fluorescent Agents for the Determination of Glomular Filtration Rate, Chronic Kidney Disease, Prof. Monika Gooz (Ed), ISBN: 978-953-51-0171-0, InTech, Available from: http://www.intechopen.com/books/chronic-kidney-disease/exogenous-fluorescent-agents-for-the-determination-of-glomular-filtration-rate in view of Rajagopalan et al. (US 8,115,000B2) and Rebec et al. (US 2013/0303865A1) and in further view of Rajagopalan et al. (J. Med. Chem. 2011, 54, 5048-5058), Wunsch et al. (Frontiers in Marine Science 2015, 2, 1-15) and Topics in Fluorescence Spectroscopy: Principles Joseph R. Lakowicz Springer Science & Business Media, Apr 18, 2006 is withdrawn.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “sufficiency of the administrated tracer agent is further assessed” is a subjective statement/mental step which does not provide any quantitative indicators for the acceptable level of “sufficiency” and therefore, it is unclear as to how the level of “sufficiency” is determined. 

Applicant’s arguments, see Remarks, filed 1/18/22, with respect to the rejection(s) of claim(s) 11-18,22-27,29-32 and 34-53 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Raghavan Rajagopalan and Richard B. Dorshow (2012). Exogenous Fluorescent Agents for the Determination of Glomular Filtration Rate, Chronic Kidney Disease, Prof. Monika Gooz (Ed), ISBN: 978-953-51-0171-0, InTech, Available from: http://www.intechopen.com/books/chronic-kidney-disease/exogenous-fluorescent-agents-for-the-determination-of-glomular-filtration-rate in view of Rajagopalan et al. (US 8,115,000B2) and Rajagopalan et al. (J. Med. Chem. 2011, 54, 5048-5058) and in further view of Schultz et al. (US 2018/0214057A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-18,22-27,29-32 and 34-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan Rajagopalan and Richard B. Dorshow (2012). Exogenous Fluorescent Agents for the Determination of Glomular Filtration Rate, Chronic Kidney Disease, Prof. Monika Gooz (Ed), ISBN: 978-953-51-0171-0, InTech, Available from: http://www.intechopen.com/books/chronic-kidney-disease/exogenous-fluorescent-agents-for-the-determination-of-glomular-filtration-rate in view of Rajagopalan et al. (US 8,115,000B2) and Rajagopalan et al. (J. Med. Chem. 2011, 54, 5048-5058) and in further view of Schultz et al. (US 2018/0214057A1).
Raghavan Rajagopalan and Richard B. Dorshow (2012). Exogenous Fluorescent Agents for the Determination of Glomular Filtration Rate, Chronic Kidney Disease, Prof. Monika Gooz (Ed), ISBN: 978-953-51-0171-0, InTech, Available from: http://www.intechopen.com/books/chronic-kidney-disease/exogenous-fluorescent-agents-for-the-determination-of-glomular-filtration-rate discloses that glomerular filtration rate is now widely accepted as the best indicator of renal function in the state of health and illness. Real time, continuous monitoring of GFR in patients at the bedside is important for critically ill or injured patients (1. Introduction) which encompasses the patient having one or more risk factors for chronic kidney disease of the instant claim 18. 

    PNG
    media_image1.png
    82
    178
    media_image1.png
    Greyscale
are glomerular filtration tracer agents (GFR) used in in vivo noninvasive real-time monitoring of renal clearance (p254, second paragraph; p255, 4. Real-time monitoring of renal clearance; Figs. 3 and 4) which encompass the tracer agent of the instant claims 11-13 and GFR monitoring is done in real time of the instant claim 24.
The pyrazine derivatives can be mixed with PBS to form a solution for administration (p255, second paragraph) which encompasses the pharmaceutically acceptable excipient of the instant claim 52. The real-time optical imaging of pyrazine at 1 hour post administration into mice is shown in Fig. 5 wherein the tracer distributed throughout the body and then concentrated in one spot in the abdomen. A high percentage of the injected dose was recovered in urine (p255, first full paragraph) which encompasses elimination of the tracer agent by the kidneys of the instant claim 51 and the intravenous administration of the instant claim 50.
Plasma protein binding and urinary clearance properties of the pyrazine derivatives are superior
to iothalamate, which is the currently used gold standard for clinical GFR measurements (p254, second
paragraph; p257, 5. Conclusions).
The pyrazine derivatives are used for the determination of GFR under both chronic and acute settings (p257, 5. Conclusions). The GFR measurements are useful for patients with chronic illness such as diabetes, etc. (p251, 1. Introduction).
The real time monitoring of renal clearance is accomplished via the non-invasive in vivo detection apparatus shown in Fig. 6 comprising a solid state laser light source, detector, power supply, computer, etc. (p255, 4. Real-time monitoring of renal clearance). The solid state laser was directed to a fiber optic bundle that was placed near the ear of a rat (p257, first paragraph) which encompasses the sensor head of the instant claim 11.    

The apparatus for non-invasive in vivo detection is seen in Figure 6. 

    PNG
    media_image2.png
    345
    539
    media_image2.png
    Greyscale

The output of the photosensor was accomplished to a lock-in-amplifier. The lock-in output was digitized and the digitized date was acquired by computer using data acquisition software (p257, first paragraph).
Optimization parameters for the instrument include incident light power and power density, light delivery and collection fiber optics, light source and detector, placement of the detector on body and the data acquisition and analysis algorithm (p258, first paragraph). 
The pyrazine derivatives of Rajagopalan/Dorshow encompass the tracer agents of the instant claims, have the same properties and are capable of the same functions.

In regards to the instant claim 46, Rajagopalan/Dorshow does not explicitly disclose the electromagnetic radiation is visible light, ultraviolet light and infrared light or that the patient has a GFR lower than 110,90,60 or 30.

    PNG
    media_image3.png
    195
    156
    media_image3.png
    Greyscale
 for assessing renal function, such as 
    PNG
    media_image4.png
    299
    397
    media_image4.png
    Greyscale
as they are cleared from the body via the kidneys. The pyrazine derivatives may be administered into a body of a patient and while in the body it may be exposed to a visible and/or infrared light to cause spectral energy to emanate from the pyrazine derivative. This emanating spectral energy may be detected and utilized to determine renal function (abstract; column 3, lines 1-11; column 5, lines 60+-column 6; column 10, lines 35-47). Ear clips, head bands, etc. may be used to expose the pyrazine derivatives to light and/or detect the light emanating therefrom (column 10, lines 48-63; column 26, lines 40+).
The pyrazine derivatives can be formulated into a pharmaceutically acceptable composition for intravenous administration (column 9, lines 63+; column 10, lines 1-32). 
Renal function can be determined from the detected spectral energy and using the data to generate an intensity/time profile indicative of the clearance of the pyrazine compounds (column 10, lines 64+). The patient’s clearance profiles and/or clearance rates may be compared to known clearance profiles and/or rates to assess the patient’s renal function and to diagnose the patient’s physiological condition (column 11, lines 1-10). 
The protocol for assessing renal function involves an in vivo renal monitoring assembly including a light source and a data processing system capable of detecting spectral energy and processing data indicative of spectral energy. The data processing system is configured to manipulate collected spectral data to generate an intensity/time profile and/or a concentration/time curve indicative of renal clearance (all of column 26).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the pyrazine derivatives of Rajagopalan/Dorshow emanate spectral energy being exposed to electromagnetic radiation as Rajagopalan et al. (US 8,115,000B2) teaches that the pyrazine derivative in vivo tracer agents 
    PNG
    media_image3.png
    195
    156
    media_image3.png
    Greyscale
 for assessing renal function, such as 
    PNG
    media_image4.png
    299
    397
    media_image4.png
    Greyscale
 while in the body it may be exposed to a visible and/or infrared light to cause spectral energy to emanate from the pyrazine derivative. This emanating spectral energy may be detected and utilized to determine renal function. The pyrazine derivatives are analogous and therefore, it would have been predictable that the pyrazine derivatives of Rajagopalan/Dorshow emanate spectral energy being exposed to visible light, ultraviolet light and infrared light.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the patient in need of monitoring of GFR include those that have GFR lower than 110,90,60 or 30 because renal failure is often asymptomatic, typically requires careful tracking of renal function markers in the blood and acute renal failure (ARF) is a common ailment in patients admitted to general medical-surgical hospitals wherein approximately half of the patients who develop ARF die.

In regards to the instant claims 47-49, Rajagopalan/Dorshow does not disclose that one or more sensor heads is attached to the skin of the patient.
Rajagopalan et al. (J. Med. Chem. 2011, 54, 5048-5058) discloses the pyrazine-bis(carboxamides)
 
    PNG
    media_image5.png
    214
    142
    media_image5.png
    Greyscale
 for use as fluorescent glomerular filtration rate (GFR) tracer agents, such as 


    PNG
    media_image6.png
    91
    173
    media_image6.png
    Greyscale
 for real-time point-of-care monitoring of renal function (abstract; p5048, left column, first paragraph; Figure 1; p5049, left column, first paragraph; Scheme 1). Figure 4 teaches of fluorescence measurements as a function of time (data was normalized to peak value of each ROI). The fluorescence signal is seen to monotonically increase over the bladder region as expected (p5052, right column, first full paragraph). Over the shoulder region, the signal is seen to increase post administration of the tracer agent and then wash out as a function of time as it is removed from the body by the renal system (p5052, right column, first full paragraph). A green filter was used with the in vivo imaging system (p5057, Fluorescence Detection Studies). The in vivo time-dependent fluorescence detection is examined 10 min post administration, 20 min post administration, 30 min post administration, etc. (Figure 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that one or more sensor heads is attached to the skin of the patient as Rajagopalan et al. (J. Med. Chem.) teaches of fluorescence measurements as a function of time (data was normalized to peak value of each ROI) in two areas of the subject which requires multiple sensors.

Rajagopalan/Dorshow does not disclose the limitations of system of the instant claims 18,22-27,29-32,34-41,43,44 and 53.
Schultz et al. (US 2018/0214057A1) discloses a system and method of monitoring a time-varying fluorescence signal emitted from a fluorescent agent that includes providing at least two measurements obtained from a patient before and after administration of the fluorescent agent (abstract). The method involves non-invasive monitoring of a fluorescent tracer with diffuse reflection corrections (title).

The exogenous fluorescent agent (MB-102) is introduced into the tissues of the patient by way of intravenous injection, the post-agent administration period includes the period after injection in which the exogenous fluorescent agent has undergone sufficient diffusion from the blood into the extracellular fluid space throughout the patient so that the decay of the fluorescence is representative of clearance of the agent by the kidneys which encompasses the equilibration of the tracer agent between the vascular and extravascular body spaces of the instant claim 11. In various aspects, the post­agent administration period of the Fir measurements may be selected by any suitable method without limitation. Non-limiting examples of suitable methods for identifying a post-agent administration period include: selection via inspection by a user and an automated selection method such as the equilibration detection method enabled by the equilibrium selection subunit (p24, [0217]) which encompasses the remaining equilibration time is estimated of the instant claim 41.
A measurement data set includes a plurality of measurement entries that include at least two measurements obtained from a patient before and after administration of the fluorescent agent. The measurements may include one or more of: a DRex signal detected by an unfiltered light detector during illumination by excitatory-wavelength light from first region adjacent to the diffuse reflecting medium; a Fir signal detected by a filtered light detector during illumination by excitatory-wavelength light; and a DRem signal detected by the unfiltered light detector during illumination by emission-wavelength light. The method further includes identifying a post-agent administration portion of the measurement data 
A baseline signal C0 is typically removed by baseline subtraction which encompasses a baseline signal measured prior to tracer agent injection is subtracted from the fluorescence data of the instant claim 34. 
The fluorescence is detected by a light detector which may be influenced by the light passing through intervening tissue (p3-4, [0053],[0058]; p21, [0188-0189]). A sensor head or multiple sensor heads include a light source and a light detector configured to attach to the skin of a patient (FIG 2; p4, [0062]; p6, [0075]; p9, [0099]). 
FIG. 15 is a graph of fluorescence measurements obtained from a patient over a period of about 10 hours after injection of an exogenous fluorescence agent (MB-102) after a pre-injection period of about 3 hours. The pre-injection/baseline period is characterized by a relatively low and stable fluorescence level, likely due the absence of endogenous fluorescent agent in the blood of the patient which encompasses a baseline signal measured prior to tracer agent injection of the instant claim 34. After the injection of the exogenous fluorescence agent, the fluorescence measurements exhibit a sharp increase to a peak concentration, followed by a relatively smooth exponential decrease back to background fluorescence levels as the kidneys eliminate the exogenous fluorescence agent from the blood of the patient. Without being limited to any particular theory, it is thought the injected exogenous fluorescence agent is likely equilibrated across the extracellular space once the decay of the fluorescence is well-described by a linear fit (or a line on semi-log plot) (p24, [0218]).
FIG. 16 is an enlargement of the graph of FIG. 15 showing a comparison of the measured fluorescence data to a linear curve fit to the log of the IF signal within a portion of the post-equilibrium period, demonstrating the close fit of the single-exponential curve-fit to the IF signal data (p24, [0218]).

The combination of exponents associated with a calculated IF signal that minimizes the error calculated at 1410 is best suited for correcting the measured Flr signals to remove the effects of variation in the optical properties of the patient’s skin during data acquisition within the post-administration period (p24, [0220]) which encompasses the adjusting to account for the patient-to-patient variations in skin melanin content of the instant claim 39.
The RDTC values as a function of time may be continuously updated and the RDTC calculation subunit may convert RDTC into glomerular filtration rate (p27, [0239-0240]) and a display unit may be configured to enable a user to view data and control information of the system which encompasses estimating the time during which remaining concentration of tracer agent will be sufficient to continue determining GFR of the instant claim 25, the detection of the tracer agent is reported of the instant claim 43 and the sufficiency of the tracer age is further assessed of the instant claim 44.
In an aspect, the post-agent administration selection subunit may identify the post-agent administration period automatically by performing a single-exponent curve fit at different portions of 
The plurality of curve-fit errors consist of a normalized root-mean-square fitting error or the single-exponential curve-fit (FIG 17, p2, [0027]; claim 5) which encompasses the quality metric of the instant claims 31,32 and 38.
Intrinsic fluorescence (IF) is calculated from the measurements of Flr,Drex,Drem-, and Dremfiltered. An estimate of error of the corrected Flr signal data may be calculated. Any estimate of error may be calculated at including, but not limited to, a quantity related to residuals of the IF signal data relative to a curve fit of the IF signal data. Any type of known curve-fitting method may be used to curve-fit the IF signal data including, but not limited to, a single-exponential curve fit (p24, [0215-0216]) which encompasses the filter is applied to the fluorescence data prior to applying the fit of the instant claim 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the sensor and system of Schultz et al. with a diffuse reflectance correction subunit for the method of determining the GFR for the advantage of correcting the measured fluorescence data to remove the effect of changes to the optical properties of the tissues and remove the effects of variation in the optical properties of the patient’s skin during data acquisition within the post-administration period, as dynamic monitoring of renal function is highly desirable. 
The non-invasive monitoring of a fluorescent tracer with diffuse reflection corrections includes comparing a linear fit and a 2-exponential fits to the IF data. Equilibration may be identified as complete once the fitting error is equivalent (corrected for the extra degrees of freedom in the 2-exponential fit). The processing unit may further include an RDTC (renal decay time constant) calculation subunit configured to automatically transform the IF signals into a RDTC. The RDTC calculation subunit may convert RDTC into glomerular filtration rate (GFR) using known methods. The RDTC may be inverted and multiplied by a slope, resulting in cGFR, a prediction of GFR that may be corrected for body size (e.g. body surface area, or volume of distribution).
The sensor and system of Schultz et al. allows for the fluorescent tracer agent to be non-invasively monitored within a medium characterized by scattering and/or absorption of light and therefore, will predictably provide a real-time, accurate and repeatable measure of renal excretion rate and thus GFR. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 11-12,18,22-27,29-32 and 34-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,722,685B2 in view of Schultz et al. (US 2018/0214057A1). The pyrazine compounds of US 8,722,685B2 are analogous to the pyrazine compounds used in the system for determining GFR in a patient of the instant claims. U.S. Patent No. 8,722,685B2 does not disclose the system components for determining GFR in a patient.
Schultz et al. (US 2018/0214057A1) discloses a system and method of monitoring a time-varying fluorescence signal emitted from a fluorescent agent that includes providing at least two measurements obtained from a patient before and after administration of the fluorescent agent. The method involves non-invasive monitoring of a fluorescent tracer with diffuse reflection corrections, as well as that stated above.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the compounds of U.S. Patent No. 8,722,685B2 for determining GFR with a system of Schultz for the advantage of non-invasively monitoring a fluorescent tracer agent within a medium characterized by scattering and/or absorption of light and therefore, will predictably provide a real-time, accurate and repeatable measure of renal excretion rate and thus GFR. 
Claims 11,12,18,22-27,29-32 and 34-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,5,6,8,10-12 and 33-35 of U.S. Patent No. 8,778,309B2 in view of in view of Schultz et al. (US 2018/0214057A1). The pyrazine compounds used for the method of assessing renal function of US 8,778,309B2 are analogous to the pyrazine compounds used in the system for determining GFR in a patient of the instant claims. U.S. Patent No. 8,778,309B2 does not disclose the system components for determining GFR in a patient.
Schultz et al. (US 2018/0214057A1) discloses a system and method of monitoring a time-varying fluorescence signal emitted from a fluorescent agent that includes providing at least two measurements obtained from a patient before and after administration of the fluorescent agent. The method involves 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the compounds of U.S. Patent No. 8,778,309B2 for determining GFR with a system of Schultz for the advantage of non-invasively monitoring a fluorescent tracer agent within a medium characterized by scattering and/or absorption of light and therefore, will predictably provide a real-time, accurate and repeatable measure of renal excretion rate and thus GFR.
Claims 11,18,22-27,29-32 and 34-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2 and 4-14 of U.S. Patent No. 9,005,581B2 in view of Schultz et al. (US 2018/0214057A1). The U.S. Patent No. 9,005,581B2 discloses the compounds of Formula (FXI) 
    PNG
    media_image7.png
    147
    293
    media_image7.png
    Greyscale
 for in vivo optical imaging to assess physiological function of the renal system which encompasses the pyrazine compounds used in the system for determining GFR in a patient of the instant claims. US 9,005,581B2 does not disclose the system components for determining GFR in a patient.
Schultz et al. (US 2018/0214057A1) discloses a system and method of monitoring a time-varying fluorescence signal emitted from a fluorescent agent that includes providing at least two measurements obtained from a patient before and after administration of the fluorescent agent. The method involves non-invasive monitoring of a fluorescent tracer with diffuse reflection corrections, as well as that stated above.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the compounds of U.S. Patent No. US 9,005,581B2 for determining GFR with a .
Claims 11,12,18,22-27,29-32 and 34-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,114,160B2 in view of in view of Schultz et al. (US 2018/0214057A1). The pyrazine compounds used for the method of using a compound, such as assessing renal function of US 9,114,160B2 are analogous to the pyrazine compounds used in the system for determining GFR in a patient of the instant claims. U.S. Patent No. 9,114,160B2 does not disclose the system components for determining GFR in a patient.
Schultz et al. (US 2018/0214057A1) discloses a system and method of monitoring a time-varying fluorescence signal emitted from a fluorescent agent that includes providing at least two measurements obtained from a patient before and after administration of the fluorescent agent. The method involves non-invasive monitoring of a fluorescent tracer with diffuse reflection corrections, as well as that stated above.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the compounds of U.S. Patent No. US 9,114,160B2 for determining GFR with a system of Schultz for the advantage of non-invasively monitoring a fluorescent tracer agent within a medium characterized by scattering and/or absorption of light and therefore, will predictably provide a real-time, accurate and repeatable measure of renal excretion rate and thus GFR.
Claims 11,12,18,22-27,29-32 and 34-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2 and 5-8 of U.S. Patent No. 9,376,399B2 in view of Schultz et al. (US 2018/0214057A1). The pyrazine compounds of US 9,376,399B2 are analogous to the pyrazine compounds used in the system for determining GFR in a patient of the instant claims. U.S. Patent No. 9,376,399B2 does not disclose the system components for determining GFR in a patient.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the compounds of U.S. Patent No. US 9,376,399B2 for determining GFR with a system of Schultz for the advantage of non-invasively monitoring a fluorescent tracer agent within a medium characterized by scattering and/or absorption of light and therefore, will predictably provide a real-time, accurate and repeatable measure of renal excretion rate and thus GFR.
Claims 11,12,18,22-27,29-32 and 34-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,480,687B2 in view of in view of Schultz et al. (US 2018/0214057A1). The pharmaceutical composition comprising the pyrazine compounds of US 9,480,687B2 are analogous to the pyrazine compounds used in the system for determining GFR in a patient of the instant claims. U.S. Patent No. 9,480,687B2 does not disclose the system components for determining GFR in a patient.
Schultz et al. (US 2018/0214057A1) discloses a system and method of monitoring a time-varying fluorescence signal emitted from a fluorescent agent that includes providing at least two measurements obtained from a patient before and after administration of the fluorescent agent. The method involves non-invasive monitoring of a fluorescent tracer with diffuse reflection corrections, as well as that stated above.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the compounds of U.S. Patent No. US 9,480,687B2 for determining GFR with a system of Schultz for the advantage of non-invasively monitoring a fluorescent tracer agent within a .
Claims 11-13,18,22-27,29-32 and 34-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,115,000B2 in view of Schultz et al. (US 2018/0214057A1). The pyrazine compounds of US 8,115,000B2 are analogous to the pyrazine compounds used in the system for determining GFR in a patient of the instant claims. U.S. Patent No. 8,115,000B2 does not disclose the system components for determining GFR in a patient.
Schultz et al. (US 2018/0214057A1) discloses a system and method of monitoring a time-varying fluorescence signal emitted from a fluorescent agent that includes providing at least two measurements obtained from a patient before and after administration of the fluorescent agent. The method involves non-invasive monitoring of a fluorescent tracer with diffuse reflection corrections, as well as that stated above.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the compounds of U.S. Patent No. US 8,115,000B2 for determining GFR with a system of Schultz for the advantage of non-invasively monitoring a fluorescent tracer agent within a medium characterized by scattering and/or absorption of light and therefore, will predictably provide a real-time, accurate and repeatable measure of renal excretion rate and thus GFR.
Claims 11,12,18,22-27,29-32 and 34-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,617,687B2 in view of Schultz et al. (US 2018/0214057A1). The pyrazine compounds of US 10,617,687B2 are analogous to the pyrazine compounds used in the system for determining GFR in a patient of the instant claims. U.S. Patent No. 10,617,687B2 does not disclose the system components for determining GFR in a patient.
Schultz et al. (US 2018/0214057A1) discloses a system and method of monitoring a time-varying fluorescence signal emitted from a fluorescent agent that includes providing at least two measurements 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the compounds of U.S. Patent No. 10,617,687B2 for determining GFR with a system of Schultz for the advantage of non-invasively monitoring a fluorescent tracer agent within a medium characterized by scattering and/or absorption of light and therefore, will predictably provide a real-time, accurate and repeatable measure of renal excretion rate and thus GFR.
Claims 11,12,18,22-27,29-32 and 34-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 and 46 of copending Application No. 15/178,799 in view of Schultz et al. (US 2018/0214057A1). The pyrazine compounds copending Application No. 15/178,799 are analogous to the pyrazine compounds in the system for determining GFR in a patient of the instant claims. Copending Application No. 15/178,799 does not disclose the system components for determining GFR in a patient.
Schultz et al. (US 2018/0214057A1) discloses a system and method of monitoring a time-varying fluorescence signal emitted from a fluorescent agent that includes providing at least two measurements obtained from a patient before and after administration of the fluorescent agent. The method involves non-invasive monitoring of a fluorescent tracer with diffuse reflection corrections, as well as that stated above.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the compounds of Copending Application No. 15/178,799 for determining GFR with a system of Schultz for the advantage of non-invasively monitoring a fluorescent tracer agent within a medium characterized by scattering and/or absorption of light and therefore, will predictably provide a real-time, accurate and repeatable measure of renal excretion rate and thus GFR.
s 11-18,22-27,29-32 and 34-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of copending Application No. 16/171,695 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the compound of Formula I used in the system of for determining real-time GFR in a patient is analogous to the compound of Formula I used in the method for determining a GFR in a patient as they comprise the same core structures and substituents. The instant claims and the claims of copending Application No. 16/171,695 utilize the same system, computer device, components and calculations to determine GFR.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/MELISSA J PERREIRA/Examiner, Art Unit 1618